Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian C. Whipps on 10/28/2021.

The application has been amended as follows: 


Claim 1, line 24, replaced “the resealable membrane, and” with --the resealable membrane,--
Claim 1, line 25, replaced “the piercable membrane of the receptacle.” with --the piercable membrane of the receptacle, and
	wherein a capsule is disposed within the receptacle, the capsule being configured to rotate about a longitudinal axis of the capsule while disposed in the receptacle.--

Replace claim 3 with:
3. (Currently Amended) The inhaler system according to claim 1, wherein the receptacle defines an air outlet at a receptacle second end opposite of the receptacle first end, and the receptacle includes an air inlet.

Claims 11-15 and 18 are cancelled.

Claim 23, lines 1-2, changed “the first end of the receptacle than the second end” to --the receptacle first end than a second receptacle end--

Claim 24, line 2, changed “the first end” to --the receptacle first end--. 

Reasons for Allowance
Claims 1, 3, 6-10 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest pieces of prior art are Dunkley et al. (WO 2004/091707 A2), Valentini et al. (US 4,069,819), Fox (US 4,695,274 A) and Jones et al. (US 2005/0238708 A1).
The prior art fails to disclose or teach “wherein a capsule is disposed within the receptacle, the capsule being configured to rotate about a longitudinal axis of the capsule while disposed in the receptacle” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785